(Por la Corte, a propuesta de
Juez Asociado Sr. Travieso.)
Yisto el presente recurso en su fondo, oída la argumentación oral de ambas partes y estudiados los alegatos sometidos por el apelante y el apelado.
PoR cuanto, los hechos esenciales alegados en la demanda y las cuestiones de derecho en que basa el apelante su súplica para que la sentencia dictada por la corte inferior sea revocada, son substancial-mente idénticos a los hechos alegados y a las cuestiones de derecho presentadas en el caso de Antonio y Ramón Agudo v. Manuel V. Domenech, Tesorero de Puerto Rico, 49 D.P.R. 884;
Pob cuanto, la única cuestión esencial en que se basa el presente recurso es la alegada ineonstítucionalidad e invalidez de la Ley núm. 18 de 25 de abril de 1933 y ■ de la Resolución Concurrente núm. 15 de abril 15 de 1933, por las cuales se enmendó el inciso 51 de la Ley núm. 85 de 20 de agosto de 1925, según fué enmendada por la Ley núm. 88 de mayo de 1931, las cuales leyes fueron declaradas válidas y constitucionales por la sentencia de esta Corte Suprema en Agudo v. Domenech, supra;
PoR lo tanto,'de acuerdo con la referida sentencia en Agudo v. Domenech, supra, y la jurisprudencia en ella citada, se resuelve con-firmar y por la presente se confirma la sentencia apelada.
Los Jueces señores Presidente del Toro y Asociado Wolf uo intervinieron.